Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Regarding claim 1, line 8, “first plurality” should correctly be “second plurality”.

Regarding claim 7, line 6, “first current mirror” should correctly be “current mirror”.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (9,614,502), hereinafter called CHEN.
Regarding claim 1, CHEN (Fig. 3) discloses a circuit comprising: a first plurality of metal oxide semiconductor field effect transistors (315-1 to 315-n), each transistor of the first plurality having a gate, a drain, and a source; a second plurality of metal oxide semiconductor field effect transistors (325-1 to 325-n), each transistor of the second plurality having a gate, a drain, and a source; the sources of each transistor of the first and second pluralities coupled together via drain node of transistor (M3); the drains of each transistor of the first plurality coupled together at a first node (NCM); the drains of each transistor of the second plurality coupled together at a second node (NCP), the first node not coupled to the second node; the gates of each transistor of the first and second pluralities is configured to receive separate control signals (Calp<0>, Calp<1>, Caln<0> and Caln<n>).  
Regarding claim 2, wherein the first plurality of transistors comprises plurality (<0>…<n>, wherein n can be 4) metal oxide semiconductor field effect transistors, and the second plurality of transistors comprises plurality (<0>…<n>, wherein n can be 4) metal oxide semiconductor field effect transistors.  
Regarding claim 5, wherein all of the transistors (315-1 to 315-n and 325-1 to 325-n) of the first and second pluralities of metal oxide semiconductor field effect transistors comprise n-type metal oxide semiconductor field effect transistors.  

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikawa (9,143,111).
Regarding claim 1, Yoshikawa (Fig. 3) discloses a circuit comprising: a first plurality of metal oxide semiconductor field effect transistors (121-1 to 121-6), each transistor of the first plurality having a gate, a drain, and a source; a second plurality of metal oxide semiconductor field effect transistors (122-1 to 122-6), each transistor of the second plurality having a gate, a drain, and a source; the sources of each transistor of the first and second pluralities are all grounded via transistors (120-1 to 120-6); the drains of each transistor of the first plurality coupled together at a first node (node via OUTPUT); the drains of each transistor of the second plurality coupled together at a second node (not label commonly connected to the drains of transistors (122-1 to 122-6), the first node not coupled to the second node; the gates of each transistor of the first and second pluralities is configured to receive separate control signals (N1-N6, P1-P6).  
Regarding claim 2, wherein the first plurality of transistors comprises four metal oxide semiconductor field effect transistors (121-1 to 121-6), and the second plurality of transistors comprises plurality (122-1 to 122-6) metal oxide semiconductor field effect transistors.  
Regarding claim 5, wherein all of the transistors (121-1 to 121-6 and 122-1 to 122-6) of the first and second pluralities of metal oxide semiconductor field effect transistors comprise n-type metal oxide semiconductor field effect transistors.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN or Yoshikawa, hereinafter called PRIOR ART.
Regarding claim 6, PRIOR ART discloses all of the transistors of the first and second pluralities of metal oxide semiconductor field effect transistors comprise n-type metal oxide semiconductor field effect transistors and NOT p-type MOSFET as claimed. However, the type of transistors used is an obvious variant of PRIOR ART. Furthermore, the specific type of transistor used for specific intended use of the invention is considered a matter of design engineering in the absence of any unexpected results.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasingam et al. (10,530,302), hereinafter called BALASINGAM.
Regarding claims 7 and 8, BALASINGAM discloses claimed invention except having the desired ratio as claimed. BALASINGAM (Figs, 1-4) discloses a circuit comprising: a transconductance amplifier (112) can be read as an amplifier having an output and an output; amplifier (20) can be read as a current-to-voltage converter having an input; and BALASINGAM (Fig. 3) discloses chop current mirror coupled between the output of the amplifier (112) and the input of the current-to-voltage amplifier (120). However, the desired ratio(s) claimed can be preselected/selected based on control signal that controls ON/OFF of the switches or based on transistor sizing which is considered a matter of design engineering if not an intended use of the invention.
Regarding claim 9, see Figure 3, which discloses a plurality of transistors controlled by clock signals (CLK and nCLK) and ON/OFF of the transistors can be seen in Figure 2.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3 and 4, wherein on/off of the four transistors are controlled by clock signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843